                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:19-CR-00093-RJC-DCK
USA                                          )
                                             )
   v.                                        )                   ORDER
                                             )
TONY OBRIAN DAVIS                            )
                                             )

        THIS MATTER is before the Court on the defendant’s pro se motion to

transfer him to another jail with better conditions. (Doc. No. 61).

        The defendant is currently represented by counsel, (Appointment of Counsel,

Oct. 2, 2019), awaiting sentencing. Local Criminal Rule 47.1(g) requires motions to

be filed by counsel unless a defendant has formally waived his right to counsel

before a judicial officer.

        IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

        The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                         Signed: April 6, 2020
